Citation Nr: 0810318	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthralgia. 

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for degenerative 
arthritis.

4.  Entitlement to service connection for benign prostatic 
hypertrophy.

5.  Entitlement to service connection for depression 
including as secondary to arthritis.   

6.  Entitlement to service connection for low back 
disability.

7.  Entitlement to service connection for neuropathy of the 
bilateral upper extremities.  

8.  Entitlement to service connection for neuropathy of the 
bilateral lower extremities.  

9.  Entitlement to service connection for left, above-the-
knee amputation.  

10.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

11.  Entitlement to service connection for left ear hearing 
loss.

12.  Entitlement to a compensable rating for right ear 
hearing loss.      


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 and July 2005 rating 
decisions of the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part the 
July 2004 rating decision granted service connection for left 
ear hearing loss (rated noncompensable) and denied service 
connection for right ear hearing loss.  The July 2005 rating 
decision denied service connection for arthralgia, rheumatoid 
arthritis, degenerative arthritis, benign prostatic 
hypertrophy, depression, low back disability, neuropathy of 
the bilateral upper extremities, neuropathy of the bilateral 
lower extremities, left above the knee amputation and GERD.  

The issues of entitlement to service connection for 
arthralgia, rheumatoid arthritis, degenerative arthritis, 
depression, low back disability, neuropathy of the bilateral 
upper extremities and neuropathy of the bilateral lower 
extremities, and entitlement to a compensable rating for 
bilateral hearing loss, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action is required on his part.  


FINDINGS OF FACT

1.  Benign prostatic hypertrophy was not shown in service or 
for many years thereafter, and the record contains no 
probative evidence which relates any current benign prostatic 
hypertrophy to the veteran's active service or Agent Orange 
exposure therein.

2.  Left, above-the-knee amputation did not occur in service 
or for many years thereafter, and the record contains no 
probative evidence which relates current left above the knee 
amputation to the veteran's active service or Agent Orange 
exposure therein.

3.  GERD was not shown in service or for many years 
thereafter, and the record contains no probative evidence 
which relates any current GERD to the veteran's active 
service or Agent Orange exposure therein.

4.  It is reasonably shown that the veteran's current left 
ear hearing loss disability is related to injury from a mine 
explosion in service.  
 

CONCLUSIONS OF LAW

1.  Benign prostatic hypertrophy was not incurred in active 
service, nor may such disability be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. 3.303, 3.304, 3.307, 3.309 (2007).

2.  Left, above-the-knee amputation was not incurred in 
active service, nor may such disability be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. 3.303, 3.304, 3.307, 3.309 (2007).

3.  GERD was not incurred in active service, nor may such 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 3.303, 
3.304, 3.307, 3.309 (2007).

4.  Left ear hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the veteran's original claim for service 
connection for hearing loss.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  An April 2005 letter explained the evidence necessary 
to substantiate the veteran's other claims for service 
connection, also explaining the veteran's and VA's 
responsibilities in claims development and advising the 
veteran submit any evidence in his possession pertinent to 
these claims.   A March 2006 letter provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the veteran's claims.  An examination or 
opinion is necessary if the evidence of record (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  As it 
is not established that the veteran had any manifestation of 
benign prostatic hypertrophy, left, above the knee amputation 
or GERD in service a VA examination pertaining to these 
disorders is not necessary. 

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II. Factual Background

Service medical records reveal that the veteran incurred a 
concussion from a land mine explosion in May 1969.  A June 
1969 ear nose and throat (ENT) consultation then noted that 
the veteran had had reduced hearing, tinnitus and otalgia 
since the explosion.  On audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
x
40
LEFT
40
35
25
x
30

The diagnosis was bilateral mixed hearing loss left greater 
than the right.  The veteran continued to have ear pain 
through June into July 1969.  On October 1971 separation 
examination the ears and hearing were found to be normal with 
the veteran scoring 15/15 in both ears on the whispered voice 
test.  The veteran's lower extremities, genitourinary system 
and abdomen and viscera were also found to be normal. 

An August 1982 letter from Burnham Hospital indicated that 
the veteran was a patient from August 6, 1982, to August 28, 
1982.  His final diagnosis was crush injury to the left leg 
and fracture of the fifth metacarpal.  The surgery he 
received included an open amputation of the left thigh and 
secondary closure of the amputation stump above the knee.  

On July 24, 2003, private audiological testing, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
15
45
LEFT
5
0
5
50
80

The average puretone thresholds were 17.5 decibels, right 
ear, and 33.75 decibels, left ear.  On subsequent July 25, 
2003 private audiological testing, audiometry revealed that 
puretone thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
40
75
LEFT
10
0
0
10
35

The average puretone thresholds were 32.5 decibels, right 
ear, and 11.25 decibels, left ear. 

A reference audiogram from March 1993 showed that puretone 
thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
30
65
LEFT
0
10
0
5
15

On April 2004 VA leg examination the veteran reported chronic 
pain in the left lower extremity in the form of a constant 
dull ache with intermittent flare-ups.  The veteran 
affirmatively reported that his left leg injury resulting in 
amputation occurred after service and that he was requesting 
an Agent Orange registration examination.  

On April 2004 VA audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
45
85
LEFT
5
10
5
15
45

The average puretone thresholds were 36 decibels, right ear, 
and 18 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 96 percent in the right ear and 100 
percent in the left ear.  Negative pure-tone Stenger 
responses were obtained at 3000, 4000 and 6000 Hz in the 
right ear indicating the presence of an organic loss in that 
ear at those frequencies.  The examiner noted that the 
veteran's hearing would be classified as normal hearing 
sensitivity 250 to 2000 Hz with sloping moderate to severe 
sensorineural hearing loss 3 to 8000 Hz in the right ear and 
normal hearing sensitivity 250 through 3000 Hz with a mild to 
moderate sensorineural loss 4 to 8000 Hz.  The veteran 
reported that after service he worked as a Fork Lift Operator 
for 10 years; a welder for a couple of years and then as a 
heavy equipment operator at two separate Air Force Bases for 
an additional 18 years and was still performing this job at 
the time of the examination.  At all positions the veteran 
wore hearing protection.  The veteran sent in his work 
history from his time at Shephard Air Force Base and this 
showed normal hearing sensitivity 500 through 4000 Hz in the 
left ear.  In the right ear the veteran had normal hearing 
sensitivity 500 through 2000 Hz and a threshold of 30 at 3000 
Hz and 65 at 4000 Hz.  The examiner then commented that is 
was less likely than not that the left ear hearing loss was 
secondary to military noise exposure as in 1993, 22 years 
after discharge, he still did not have a hearing loss in the 
left ear.  The examiner also commented that without reviewing 
the claims file it would have been purely speculative to make 
a definitive statement as the source of the hearing loss in 
the right ear.  A land mine explosion would have affected 
both ears under normal circumstances and that was not the 
case for the veteran.  Also, the veteran had a lot of non-
military noise exposure.  

In a June 2004 addendum to the April 2004 VA audiological 
examination the examiner indicated that she read over the 
claims file.  She noted that January 1968 induction 
audiological testing that showed normal hearing sensitivity 
bilaterally.  There was another test done in July 1968 again 
showing normal hearing sensitivity bilaterally.  On 
separation audio in April 1971 no true threshold values were 
measured.  Rather, whispered voice testing showed that the 
veteran could hear whispered speech to the right and to the 
left of him at 15 feet.  There was also undated audio testing 
done most probably between May and June 1969 soon after the 
mine explosion showing that the veteran had a conductive 
hearing loss in both ears.  The examiner then noted that the 
file showed that the veteran did have a conductive loss after 
the mine injury but that this resolved.  The examiner then 
reiterated that when the veteran went to work at Kraft Food, 
his initial pre-employment hearing test he had normal hearing 
in the left ear through 4000 Hz.  In the right ear he had 
normal hearing 500 to 2000 Hz and he did have a loss at 3000 
and 4000 Hz in the right ear.  Thus, the examiner again 
concluded that it was less likely than not that the left ear 
hearing loss was secondary to military service and it was as 
likely as not that the hearing loss in the right ear was 
caused by or the result of military service.

On December 2004 private ENT consultation the pertinent 
diagnosis was high frequency sensorineural hearing loss, 
slightly worse on the right side.  The examiner opined that 
the loss was likely secondary to acoustic trauma due to loud 
noise exposure in the past given the veteran's history of 
tinnitus occurring after an explosion 30 years ago.  
Audiometric findings were not certified for rating purposes.  

On January 2005 Agent Orange Registry examination the 
diagnoses were GERD,  depression, rheumatoid arthritis, 
arthralgia, degenerative arthritis, low back pain, neuropathy 
of thumbs, toes, tinnitus, decreased hearing, benign 
prostatic hypertrophy and above the knee amputation, status 
post motor vehicle accident.  In March 2005 the veteran filed 
claims for service connection for all of the diagnosed 
disorders.

On his October 2006 Form 9 the veteran indicated that he 
still had hearing loss from the land mine explosion in 1969.  
He also indicated that his body received trauma from the 
blast injury resulting in arthritis everywhere with numb and 
tingling sensations.  This had also caused depression due to 
his physical disability and flashbacks to the injury.  

III.  Law and regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Prostate 
Cancer) to a degree of 10 percent or more at any time after 
service, the veteran is entitled to service connection even 
though there is no record of such disease during service.  
38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Benign prostatic hypertrophy; left, above-the-knee 
amputation; and GERD

The veteran's service medical records are negative for any 
clinical reference to benign prostatic hypertrophy or other 
prostate problems, GERD, or other gastrointestinal problems, 
or left, above-the-knee amputation or related problems.  
There is then no documentation of record of benign prostatic 
hypertrophy or GERD, until the January 2005 Agent Orange 
registry examination.  Also, it is clear that the amputation 
occurred in August 1982 just after the veteran incurred a 
"crush injury."  The veteran has not alleged that he 
incurred any of these disorders at an earlier time than shown 
by the medical documentation.  Additionally, there is no 
competent medical evidence of record to even suggest that the 
veteran's benign prostatic hypertrophy, GERD and left, above-
the-knee, amputation are related to service or to Agent 
Orange exposure therein.  Further, none of these disorders is 
eligible for presumptive service connection on the basis of 
Agent Orange exposure in service.  See 38 C.F.R. § 3.307, 
3.309.  Although the veteran may believe that these disorders 
are related to his military service including any Agent 
Orange exposure he may have incurred, his beliefs are not 
competent evidence of a medical nexus. Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Further, a lengthy interval of 
time between service and initial post-service manifestation 
of a "disability" for which service connection is sought 
(in this case, 11 years for the knee disability and some 33 
years for the benign prostatic hypertrophy and GERD) is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

In the absence of evidence establishing that benign, 
prostatic hypertrophy or left, above the knee amputation was 
incurred in service and the absence of any competent evidence 
that these disorders are related to service or to any Agent 
Orange exposure therein, the preponderance of the evidence is 
against these claims and they must be denied.  

Service connection for left ear hearing loss

It is clearly established that the veteran incurred acoustic 
trauma in service from the landmine explosion.  Also, the 
April 2004 audiometry shows that the veteran has a current 
left ear hearing loss due to the puretone threshold finding 
of 45 decibels at 4000 Hz.  38 C.F.R. § 3.385.  Thus, the 
remaining question to be answered is whether the evidence of 
record establishes that the veteran's current hearing loss is 
related to the land mine explosion in service.  Hickson, 12 
Vet. App. 247, 253 (1999).  The record contains conflicting 
opinions in this regard.  The April 2004 VA audiological 
examination with subsequent addendum found that the veteran's 
left ear hearing loss was less likely than not related to 
service.  On the other hand, the December 2004 ENT 
consultation specifically found that the veteran's left ear 
hearing loss was likely secondary to loud noise exposure from 
the explosion in service.  The Board finds that these two 
opinions are essentially in equipoise and thus, the benefit 
of the doubt must go to the veteran. (Although, the VA 
audiologist did review the claims file and the ENT did not, 
the Board finds that this is counterbalanced by the ENTs more 
extensive background as a physician.  Additionally, the lack 
of review of the claims file does not appear to have affected 
the nature of the ENTs opinion as it was based on the 
veteran's accurate report of experiencing the explosion in 
service and presumably accurate report of then incurring 
tinnitus, along with a finding that the veteran had current 
hearing loss).  Accordingly, service connection for left ear 
hearing loss is warranted.    


ORDER

Entitlement to service connection for benign prostatic 
hypertrophy is denied.  

Entitlement to service connection for left above-the-knee 
amputation is denied.  

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) is denied.

Entitlement to service connection for left ear hearing loss 
is granted.   


REMAND

A VA examination or opinion is necessary if the evidence of 
record (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  

In the instant case, according to the January 2005 Agent 
Orange registry examination the veteran has been diagnosed as 
having, among other things, arthralgia, rheumatoid arthritis, 
degenerative arthritis, low back disability, neuropathy of 
the bilateral upper extremities and neuropathy of the 
bilateral lower extremities.  Also, the record clearly 
establishes that the veteran was injured in the landmine 
explosion in service.  Additionally, in an August 2007 
letter, a treating physician indicated that the veteran had 
been seen for difficulties with his back and legs and had had 
multiple back surgeries and multiple evaluations and 
treatments through the years.  The physician found that 
historically these problems all related back to his time in 
the active military service and that certainly the trauma 
caused by the explosion could have been the initiating event 
causing a cascade of neurological and back issues.  The Board 
finds that this opinion meets the low threshold of evidence 
indicating that the veteran's claimed disabilities of 
arthralgia, rheumatoid arthritis, degenerative arthritis, low 
back disability, neuropathy of the bilateral upper 
extremities and neuropathy of the bilateral lower extremities 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability.  Accordingly, as the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on these claims, a Remand is warranted to afford the 
veteran with a VA examination (or examinations) pertaining to 
them.  Id.  Additionally, as the veteran has claimed that his 
depression is secondary to physical disability including 
arthritis, if the VA examination (or examinations) shows that 
any of the claimed disabilities are related to service, the 
veteran should also be afforded a psychiatric examination to 
determine whether any depression or other mental disability 
is related to such service related disability. 

Also, as noted above, the Board has now granted service 
connection for left ear hearing loss.  Thus, bilateral 
hearing loss is now service connected and a rating must be 
assigned on this basis.  Consequently, the Board cannot make 
a decision on the veteran's claim for a compensable rating 
for right ear hearing loss.  Instead the claim (which has now 
been converted to a claim for a compensable rating for 
bilateral hearing loss) must be remanded so the RO can assign 
a rating for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for hearing 
loss, arthralgia, rheumatoid arthritis, 
degenerative arthritis, low back 
disability, neuropathy of the bilateral 
upper extremities and neuropathy of the 
bilateral lower extremities since January 
2005 and all should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.

2.  The RO should arrange for a VA 
examination or examinations by an 
appropriate physician or physicians to 
determine the nature and etiology of any 
arthralgia, rheumatoid arthritis, 
degenerative arthritis, low back 
disability, neuropathy of the bilateral 
upper extremities and neuropathy of the 
bilateral lower extremities.  The 
veteran's claims folder must be made 
available to the examiner.  Any indicated 
tests should be performed.  The 
examiner(s) should then provide an opinion 
whether any of the disabilities are at 
least as likely as not related to the 
veteran's military service.  The 
examiner(s) should explain the rationale 
for all opinions given.

3.  If, and only if, the above examination 
or examinations reveal that one or more of 
the above claimed disabilities are related 
to service, the veteran should be 
scheduled for a psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability.  The veteran's 
claims folder must be made available to 
the examiner, and the RO should specify 
whether any of the physical disabilities 
mentioned under instruction 2 above have 
been found to be service related.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion 
whether any psychiatric disability is at 
least as likely as not related to the 
veteran's military service or to any 
service-related physical disabilities.  
The examiner should also opine as to 
whether any service related physical 
disability has aggravated any existing 
psychiatric disability.  The examiner 
should explain the rationale for all 
opinions given.   

4.  The RO should arrange for a VA 
audiological examination to determine the 
current severity of the veteran's 
bilateral hearing loss disability.  The 
veteran's claims folder must be made 
available to the examiner for review.  The 
examiner should also have available the 
criteria for rating hearing loss 
disability in conjunction with the 
examination.  Any indicated tests should 
be performed.  

5.  The RO should then readjudicate the 
claims.  If any remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


